NO. 07-06-0169-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B 



JULY 31, 2006



______________________________



OUANE THONGSAVATH, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NO. 27,884-C; HONORABLE PATRICK PIRTLE, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Ouane Thangsavath, appeals a denial of his Motion for use of trial records, hearing and appointment of counsel after conviction for the offense of aggravated sexual assault.   We will dismiss the appeal for want of jurisdiction.

An untimely-filed notice of appeal will not invoke the jurisdiction of the court of appeals.  
See
 
State v. Riewe
, 13 S.W.3d 408, 411 (Tex.Crim.App. 2000)
.  In the absence of a notice of appeal timely filed in compliance with the requirements of the Texas Rules of Appellate Procedure, a court of appeals does not obtain jurisdiction to address the merits of the appeal in a criminal case, and can take no action other than to dismiss the appeal.  
Slaton v. State
, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). 

Appellant proceeded to trial and was found guilty by a jury.  The judgment was entered on July 10, 1997.  At the time of appellant’s conviction and the execution of the judgment, appellant was required to give notice of appeal within 30 days after the day the trial court entered an appealable order.  
Tex. R. App. P.
 41(b)(1), 52 Tex. Bar J. 893 (Tex.Crim.App. 1989) (amended 1997) (current version at 
Tex. R. App. P
. 26.2(a)).  Appellant filed his notice of appeal on April 25, 2006.  Appellant’s failure to file a timely notice of appeal prevents this court from having jurisdiction over his appeal.  
Slaton
, 981 S.W.2d at 210.  Consequently, the appeal is dismissed for want of jurisdiction. 

 

Mackey K. Hancock

         Justice







Do not publish.